Citation Nr: 0905085	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-38 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1962 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for decades thereafter, and there is no persuasive 
evidence that shows a causal link between his hearing loss 
and any remote incident of service. 


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the claimant in May 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the veteran's hearing loss is 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his bilateral hearing loss is due to 
noise exposure incurred during active duty for training while 
training as a light weapon infantryman.  He further alleges 
he had demonstrable hearing loss in the military, but the 
medical professionals at that time pushed him through the 
system despite his hearing impairment because they needed 
bodies in the military.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran alleges he was routinely exposed to heavy 
artillery fire in the military without hearing protection and 
his left ear specifically was injured in November 1962 when 
an M-1 rifle was fired within a foot of his left ear.  After 
service, the veteran concedes he worked in a packing factory 
for sixteen years, but denied he was exposed to any 
appreciable occupational noise trauma on a regular basis.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran's DD-214 confirms the veteran served in the 
military as a light weapons infantryman and, therefore, the 
Board will concede the veteran was likely exposes to acoustic 
trauma in the military.  The service treatment records, 
however, are negative as to any complaints, treatments or 
diagnoses of hearing loss.  The Board finds noteworthy that 
although the veteran's entrance and separation examinations 
indicate hearing acuity levels within normal limits as 
defined under the regulations, the veteran's April 1963 
separation examination does indicate decreased hearing acuity 
thresholds, especially at high frequencies.  Despite the 
noise trauma and the decreased hearing acuity levels, 
however, the veteran's service treatment records do not 
indicate any medical findings consistent with chronic hearing 
loss as defined under the regulations.


Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

Again, the Board notes the veteran's separation examination 
is indicative of some decreased hearing acuity.  In the 
absence of a showing of hearing loss disability pursuant to 
38 C.F.R. § 3.385 within the presumptive time period, 
however, the veteran must still establish the necessary 
elements to demonstrate a direct service connection.  As the 
Hensley court noted, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, 5 Vet. App. at 160 (internal 
quotations omitted).  

The crucial inquiry, then, is whether the veteran's current 
bilateral hearing loss is related to his in-service noise 
exposure or any other remote incident in service. The Board 
concludes it is not. 

After service, despite the veteran's contention that he 
suffered with hearing loss since 1962, there is no medical 
evidence of hearing loss until March 1997, over three decades 
after service.  At that time, the veteran was provided a 
private audiological test in conjunction with seeking hearing 
aids.  The testing audiologist noted the veteran's acoustic 
trauma during military service, but did not specifically 
provide a nexus opinion with regard to the likely etiology of 
the veteran's bilateral hearing loss.  

The veteran was afforded a VA examination in June 2004 where 
the examiner diagnosed the veteran with significant high 
frequency hearing loss in both ears.  Within the report, the 
examiner noted the veteran's exposure to in-service artillery 
fire, to include the one instance of a rifle being shot 
within close range.  The examiner further noted the veteran's 
5 subsequent years in the National Guard with periodic rifle 
range exposure and his sixteen year career at a packing plant 
as a civilian.  In regard to etiology, the examiner opined as 
follows:

Because there was no rateable hearing loss 
recorded back in 1963, it is less likely as not 
that the veteran's hearing loss is caused by or a 
result of acoustical trauma in the service.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
service treatment records.  The examiner specifically noted 
that the veteran's military exit exam of 1963 revealed slight 
high frequency hearing loss, but indicated the loss did not 
reach the criteria for rateable hearing loss.

Also compelling, no medical provider has ever linked the 
veteran's hearing loss to any remote incident of service or 
otherwise conflicted with the VA examiner's findings. 

Despite the veteran's contention that he noticed hearing loss 
as early as 1962, no medical findings indicate a diagnosis of 
bilateral hearing loss prior to 1997, over three decades 
after his military service.  In short, there is no competent 
and probative evidence indicating the veteran's current 
bilateral hearing loss is related to his in-service artillery 
fire exposure.  Indeed, there is medical evidence to the 
contrary.  For these reasons, service connection must be 
denied. As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for bilateral hearing loss 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


